Citation Nr: 0737493	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a declaration of forfeiture of eligibility for VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002) against the veteran was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran was missing from April 1944 to December 1944, and 
had recognized Philippine Guerilla service from January 1945 
to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the veteran had forfeited his eligibility to VA 
benefits.


FINDINGS OF FACT

1.  The veteran submitted an August 2000 medical certificate 
executed by Dr. Virginia B. Reyes Estrada which purported to 
demonstrate that she had treated the veteran for a pulmonary 
disability on an intermittent basis between 1947 and 1957.  

2.  At the time the certificate was executed, the veteran was 
aware that he had never received treatment from Dr. Estrada 
and that the contents of the certificate were accordingly 
false.  In procuring the false certification of medical 
treatment, the veteran committed fraud in connection with his 
claim for VA benefits.

3.  The veteran's act of fraud causes him to forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws relating to insurance benefits).


CONCLUSION OF LAW

The statutory criteria for forfeiture of the veteran's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. § 
6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Forfeiture of VA Benefits

Any person who knowingly makes or causes to be made, or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a). 

"Fraud" is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  That standard of proof is much higher than the 
typical claims adjudication standard.  The "beyond a 
reasonable doubt" standard is a higher standard of proof than 
the "clear and unmistakable evidence (obvious or manifest)" 
standard required to rebut the presumption of aggravation or 
the "clear and convincing evidence" standard required to show 
actual employability in reducing a rating of 100 percent.  
Trilles v. West, 13 Vet. App. 314 (2000); 38 C.F.R. 
§§ 3.306(b); 3.343(c) (2007).  

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made or caused 
to be made false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a); 38 
C.F.R. § 3.901(a).

Forfeiture will not be declared until an individual has been 
notified by VA of the right to present a defense and notice 
of the specific charges, a detailed statement of the evidence 
supporting the charges, citation and discussion of the 
applicable statute, the right to submit a statement or 
evidence within 60 days either to rebut or explain, and the 
right to a hearing within 60 days.  38 C.F.R. § 3.905(b).  In 
this case, the record indicates that VA followed all 
procedural notification requirements. VA Adjudication 
Procedure Manual, M21- 1, Part IV, Ch. 36 (Apr. 3, 1992), and 
Change 135 (Apr. 6, 2001), and Change 147 (Nov. 5, 2001), and 
Change 192 (Feb. 26, 2004).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

The veteran filed his initial claim for service connection 
for pulmonary tuberculosis in February 1988.  At the time he 
submitted his claim, he stated that he had been treated for 
pulmonary tuberculosis by a "Dr. Sabala" in 1947 and 1948, 
but that records of such treatment were no longer available.  
His claim was denied in a Board decision dated in October 
1990, on the basis that the evidence did not show that the 
veteran had developed pulmonary tuberculosis during service, 
nor that it had manifested within the first three years after 
his separation from service.  The veteran was notified of the 
decision, but failed to perfect an appeal.  He applied to 
reopen his claim in January 1998.  The veteran was informed 
that in order to reopen his claim he should submit new 
medical evidence showing that pulmonary tuberculosis was 
incurred or aggravated by his military service, or that the 
disease was diagnosed within the presumptive period following 
his discharge from military service.

In July 1998, the veteran inquired, in writing, as to the 
specific medical evidence that would suffice to reopen his 
claim.  He was informed that he should submit medical records 
pertaining to treatment for pulmonary tuberculosis, X-rays, 
or clinical records showing that he was treated during 
service or within the three-year period following his 
separation from service.  In a February 1999 written 
response, the veteran informed VA that medical records dating 
from three years after his discharge were no longer 
available.

In April 1999 the veteran again inquired in writing as to 
"what concrete medical proof" he should submit in order to 
reopen his claim.  The veteran was then informed that he 
should submit evidence showing:  (1) that he had a current 
diagnosis of the disability for which he was claiming service 
connection; (2) that the disability was diagnosed during 
military service or within the presumptive period following 
discharge from military service; and (3) a relationship 
between the current disability and military service, 
including the reasons why the doctor believed the 
relationship existed.

In September 1999, the veteran submitted private medical 
records dated in July 1998, March 1999, and August 1999, 
which demonstrated that the veteran had a current diagnosis 
of pulmonary tuberculosis.  These records did not demonstrate 
that the veteran's pulmonary tuberculosis was diagnosed 
during military service or within the presumptive period 
following discharge, or that there was a relationship between 
the current disability and his military service.  
Accordingly, the RO declined to reopen the claim in a 
February 2000 rating decision.  In September 2000, the 
veteran submitted a written statement in support of his claim 
and a medical certificate dated in August 2000 executed by 
Dr. Virginia B. Reyes Estrada, in which Dr. Estrada stated 
that she had treated the veteran for a pulmonary disability 
on an intermittent basis between 1947 and 1957.  She 
additionally stated that she could not provide the 
accompanying records of treatment, as they had been 
destroyed.

In a September 1999 letter of response, VA informed the 
veteran that Dr. Estrada was well-known for providing medical 
certificates from memory, as the actual clinical records were 
usually no longer available.  VA requested that the veteran 
furnish a statement indicating that he was actually treated 
by Dr. Estrada, as well as a statement from Dr. Estrada 
indicating, to the best of her recollections, the dates of 
treatment and support for the diagnoses rendered.  No 
response from the veteran, or Dr. Estrada, however was 
received.

In November 2001, a field examination was conducted for the 
purpose of obtaining additional details regarding Dr. 
Estrada's treatment of the veteran, from both Dr. Estrada and 
the veteran, as well as determining whether the veteran had 
received assistance in filing his claim for benefits, and why 
he had not initially reported having received treatment from 
Dr. Estrada when he filed his initial claim for benefits in 
1988.  Dr. Estrada was interviewed at her residence.  She was 
unable to recall the veteran, the time she treated him, or 
his ailments.  She was similarly unable to recall whether 
anyone had requested that she provide the August 2000 medical 
certificate.  The field examiner was unable to contact the 
veteran as a result his residential address having been 
provided to VA incorrectly.  In December 2003, the veteran 
provided VA with his correct address.  The RO, by that time, 
however, had determined that the veteran had abandoned his 
claim.  Accordingly, in January 2004 he was again informed 
that in order to reopen his claim he would need to submit 
evidence showing that he either developed pulmonary 
tuberculosis in service or within the three-year presumptive 
period following his discharge from service.  The veteran was 
also informed that it was known that he had been working with 
a "claims fixer" and that he had submitted a fraudulent 
medical certificate executed by Dr. Estrada in support of his 
claim.  The veteran was cautioned that the submission of 
fraudulent evidence could result in his loss of entitlement 
to VA benefits.

In March 2004, the veteran again submitted a statement to VA 
indicating his current residential address, accompanied by a 
community tax receipt demonstrating that he had resided there 
since 1958, and a joint affidavit executed in January 2004 by 
two persons who personally knew the veteran to be a resident 
of that address.  In June 2004, a field examiner interviewed 
the veteran.  The veteran at that time reported that he had 
obtained the assistance of attorney Eugenio Carlos, and that 
he and the attorney had entered into an oral agreement by the 
terms of which the attorney was to receive 80 percent of any 
lump sum payment made to the veteran, and half of any VA 
benefits payments the veteran might receive for two years.  
He had spoken with the attorney about his case approximately 
three to four times.  On one of those occasions, the attorney 
reportedly gave the veteran a sealed envelope, which he was 
then instructed to give to Dr. Estrada.  He had most recently 
spoken to the attorney three years ago.  With regard to 
treatment from Dr. Estrada, the veteran stated that he had 
never been treated by Dr. Estrada.  The veteran, however, 
denied having submitted the medical certificate executed by 
Dr. Estrada, and when shown a copy of the certificate stated 
that he had never before seen the certificate and did not 
know who had submitted the certificate on his behalf.

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  38 U.S.C.A. § 7104(d) (West 2002); 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
the authority to "discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. App. 
60 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence); Wood v. 
Derwinski, 1 Vet. App. 190 (1992).

In this case, the evidence establishes beyond a reasonable 
doubt that the veteran knowingly submitted false and 
fraudulent evidence to VA in connection with his claim for 
benefits.  The fraudulent evidence at issue is the August 
2000 medical certificate executed by Dr. Estrada.  Interviews 
and statements obtained in the course of the field 
investigations revealed both that Dr. Estrada was unable to 
recall any specifics related to veteran or treatment rendered 
to him, and that the veteran had not in fact ever been 
treated by Dr. Estrada as asserted in the certificate.  
Additionally, the record contains photocopies of documents 
seized by the Philippine National Bureau of Investigation 
from the home of attorney Eugenio Carlos that include 
handwritten notes from a letter sent to the veteran in July 
2000 that he would be "coming anytime to bring the medical 
fee that shows he was treated from 1947 to 1957 off/on, due 
to [pulmonary tuberculosis]."  The fact Dr. Estrada never 
rendered treatment to the veteran for pulmonary tuberculosis 
and the fact that there is evidentiary proof that Dr. Estrada 
was paid to execute a certificate showing that the veteran 
was treated from 1947 to 1957 for pulmonary tuberculosis 
establishes beyond a reasonable doubt that the August 2000 
medical certificate was fraudulent.

Having determined that the August 2000 certificate was 
fraudulent, the next question before the Board is whether the 
veteran knowingly submitted false and fraudulent evidence to 
VA in connection with his claim for benefits.  In this 
regard,  the Board finds the veteran's testimony indicating 
that he was unaware of the August 2000 medical certificate 
executed by Dr. Estrada and did not know who had submitted 
the certificate on his behalf, to be both unpersuasive and 
incredible.  The record reflects that in September 2000 the 
veteran himself submitted the August 2000 medical certificate 
in support of his claim, along with a letter he himself 
signed.  In this letter, the veteran stated, "[t]his is in 
connection to my longstanding VA compensation that [is] 
legally due me...I was treated by [a] licensed physician in the 
year 1947 up to 1957 off/on due to my [pulmonary 
tuberculosis] sickness."  The veteran's statements in this 
letter clearly reflect that he was aware of the contents of 
the August 2000 medical certificate, as the veteran 
reiterates, nearly verbatim, that which was expressed by Dr. 
Estrada in the medical certificate.  Given that in the June 
2004 field investigation the veteran denied ever having been 
treated by Dr. Estrada, his complicity in the procurement of 
a fraudulent medical certificate is evident.  Additionally 
weighing against the credibility of the veteran's testimony 
is the fact that when he initially filed his claim for 
service connection in 1988, and again in February 1999, the 
veteran reported that he had been treated by an entirely 
different physician in 1947, although those records were 
unavailable.

The Board accordingly concludes that the evidence shows 
beyond a reasonable doubt that the veteran knowingly 
submitted a fraudulent medical certificate in support of his 
claim.  As the veteran knowingly submitted false and 
fraudulent evidence to VA in connection with his claim for 
benefits, forfeiture of any VA benefits to which he might 
have been entitled under 38 U.S.C.A. § 6103 was proper.  

Lastly, the veteran has argued against revocation of his 
eligibility for VA benefits on the grounds that he is old and 
that he has no other source of income.  The Board is 
sympathetic to the veteran's plight but is bound by the 
conclusion reached beyond a reasonable doubt that the veteran 
committed fraud in connection with his claim.  To the extent 
that the veteran seeks equitable relief, the Board is without 
authority to consider a claim for equitable relief, nor would 
the Board possess the jurisdiction to review any decision 
involving equitable relief in this matter.  38 U.S.C.A. § 503 
(West 2002); Darrow v. Derwinski, 2 Vet. App. 303 (1992).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004; an 
administrative decision in March 2005; and a forfeiture 
decision in September 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
statement of the case.  The veteran received additional 
notice in September 2007.  However, the Board finds that the 
issuance of a supplemental statement of the case is not 
required because no additional evidence has been received 
subsequent to the May 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The declaration of forfeiture against the veteran was proper 
under 38 U.S.C.A. § 6103, and the veteran's appeal to remain 
eligible for VA benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


